            Case MDL No. 2993 Document 12 Filed 03/10/21 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


 IN RE: CROP INPUTS ANTITRUST                        MDL No. 2993
 LITIGATION


                              NOTICE OF RELATED ACTION

       In accordance with Rule 6.2(d) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, the undersigned counsel writes to notify the Clerk of the Panel

of the related action listed on the attached Schedule of Actions.

       The docket sheet and complaint for Eagle Lake Farms Partnership v. Bayer

Cropscience LP, et al., Case No. 0:21-cv-00543 (D. Minn.), filed on February 24, 2021, and

pending in the United States District Court for the District of Minnesota, before the Honorable

Michael J. Davis, are attached hereto as Exhibit A.



Dated: March 10, 2021                         Respectfully submitted,

                                              /s/ Daniel E. Gustafson
                                              Daniel E. Gustafson (MN Lic. #202241)
                                              Michelle J. Looby (MN Lic. #0388166)
                                              Daniel J. Nordin (MN Lic. #0392393)
                                              Mickey L. Stevens (MN Lic. #0398549)
                                              GUSTAFSON GLUEK PLLC
                                              Canadian Pacific Plaza
                                              120 South Sixth Street, Suite 2600
                                              Minneapolis, MN 55402
                                              Telephone: (612) 333-8844
                                              dgustafson@gustafsongluek.com
                                              mlooby@gustafsongluek.com
                                              dnordin@gustafsongluek.com
                                              mstevens@gustafsongluek.com

                                              Jeffrey B. Gittleman
                                              Chad A. Carder
                                              BARRACK, RODOS & BACINE
                                              3300 Two Commerce Square

                                                 1
Case MDL No. 2993 Document 12 Filed 03/10/21 Page 2 of 2




                         2001 Market Street
                         Philadelphia, PA 19103
                         Telephone: (215) 963-0600
                         jgittleman@barrack.com ccarder@barrack.com

                         John G. Emerson
                         EMERSON FIRM, PLLC
                         2500 Wilcrest, Suite 300
                         Houston, TX 77042
                         Telephone: (800)-551-8649
                         jemerson@emersonfirm.com

                         Counsel for Plaintiff Eagle Lake Farms Partnership




                           2
